Citation Nr: 1032563	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a left shoulder/arm 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 26, 1979 
to March 30, 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge in May 2010, at the RO.  A 
transcript of the hearing is associated with the claims file.

The Veteran submitted medical evidence at the hearing, and 
provided, on the record, his waiver of initial RO consideration 
of such evidence.  


FINDINGS OF FACT

1.  A left shoulder/arm disability predated service.  

2.  The pre-existing left shoulder/arm disability was worsened 
beyond its natural course by service.  


CONCLUSION OF LAW

A left shoulder/arm disability was aggravated during peacetime 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306(a), (c) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).

II.  Analysis

The Veteran is seeking service connection for residuals of a 
ruptured left biceps tendon, which he maintains resulted from in-
service aggravation of a pre-existing shoulder injury.  

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

The report of examination at enlistment into the U.S. Coast Guard 
contains normal clinical findings for the upper extremities; 
however, a hand-drawn chart of the body indicates a scar of the 
left shoulder.  The examiner elaborated that there were no 
apparent functional limitations of the extremities.  On the same 
date, the examiner noted on the report of medical history that 
the Veteran had a previous surgery for recurrent dislocated 
shoulder in 1978 (Magnusson-stack procdure), with staple removed 
January 25, 1979.  A letter from the Veteran's private physician, 
dated January 3, 1978, is included in the service treatment 
records.  That letter states that the Magnuson-Stack procedure 
was performed on April 13, 1978.  

Although the enlistment examiner was obviously aware of a recent 
shoulder surgery, and an even more recent staple removal surgery, 
he indicated that there was no abnormality of the shoulder or 
extremities, with the exception of a scar.  The more detailed 
orthopedic information contained on the report of medical history 
does not prevent the presumption of soundness from attaching, 
since "[h]istory of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception."  38 C.F.R. 
§ 3.304(b)(1) (2009).  

Therefore, the Board concludes that the presumption of soundness 
attaches, and can only be rebutted by clear and unmistakable 
evidence that the injury existed before acceptance and enrollment 
and was not aggravated by service.

An orthopedic consult dated February 28, 1979 reveals that the 
Veteran was doing push-ups 3 days prior, when his shoulder became 
dislocated.  A treatment note dated February 28, 1979 reveals 
complaint of pain, and restricted dorsal range of motion, but the 
Veteran was able to perform push-ups and pull-ups.  An x-ray 
dated February 28, 1979 is negative.  On March 2, 1979, a 
treatment note reveals that the Veteran had a dislocation and 
spontaneous reduction while performing exercises, and that he did 
not have a red tag on the outside of his jacket as instructed.  A 
March 3, 1979 note reveals that the Veteran was given a sling and 
instructed not to perform push-ups or left arm movements for 4 
weeks.  The report of a medical board proceeding dated March 20, 
1979 reveals a diagnosis of chronic and recurring left shoulder 
dislocation.  The Veteran was recommended for separation due to a 
disqualifying condition.  

While the evidence pertinent to service does establish that the 
Veteran in fact entered service with a left shoulder disability 
in the form of unhealed surgical residuals from a recent staple 
extraction surgery, such evidence does not establish clearly and 
unmistakably that the pre-existing disability was not aggravated 
by service.  Rather, such evidence establishes that the Veteran's 
left shoulder was essentially asymptomatic at entry, with no 
symptoms or functional limitation noted on the examination 
report, but that the Veteran sustained another dislocation while 
performing exercises, and that subsequently, he was found to have 
a chronic and recurring condition manifested by dislocation, 
decreased range of motion, and pain.  

After service, the Veteran has testified and written that he 
experienced ongoing pain in the left shoulder region, and 
sustained a ruptured left biceps tendon in approximately 2008, 
while pulling on a wrench at work.  X-rays in March 2009 revealed 
tendonitis and early degenerative changes.  

An April 2009 VA consultation reveals the examiner's statement 
that, if on his entrance examination, there was evidence of pain 
or other problems, then it is feasible that his early enrollment 
could have contributed to his shoulder pain.  Regarding the 
biceps, he found it difficult to relate this injury to service.  

The Veteran's private physical therapist, R.W. has written that 
the Veteran's left shoulder was painful most of the time, and 
that motion was limited and painful above shoulder height.  R.W. 
stated that, if proper post surgical protocol is not followed, 
problems can arise due to scar tissue formation, weakness of 
healing tissues, and inefficient mechanics.  These can all lead 
to the symptoms reported by the Veteran.  According to R.W., a 
protocol should be followed in order to make sure that range of 
motion is maximized, that healing tissue develops the strength 
necessary to withstand the forces generated at the joint, and 
that scar tissue production is managed and minimized.  It was his 
stated opinion that proper protocol was not followed after the 
surgery to remove the staple and that there was not sufficient 
time before basic training exercises were imposed.  

Although R.W.'s opinion uses the term "can" arise due to scar 
formation, when read in context of the entire opinion, the intent 
of the opinion is clear.  Use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  Cf. Watai v. Brown, 9 Vet. App. 441 (1996).  An 
etiological opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336 (1997).  

R.W's opinion, when viewed in the context of his reasoning, i.e., 
that proper post-surgical protocol was not followed in the 
Veteran's case, is clearly intended to indicate that there is a 
relationship to his current disability.

While there is some discussion in the service records regarding 
instructions that the Veteran had been given not to exercise, and 
regarding a red tag that he was supposed to display, prior to the 
February 1979 injury, there is in fact no evidence of duty 
restrictions being placed on the Veteran prior to the in-service 
injury.  Even if true, these facts do not alter the Board's 
conclusion that the Veteran's pre-existing left shoulder 
disability increased in severity during service.  There was no 
finding or assertion that the Veteran's actions in exercising 
prematurely constituted willful misconduct.  Rather, the finding 
of the medical board was simply that there was no aggravation.  
The Board is not bound by this conclusion.   

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).

In this case, the presumption of aggravation attaches, as the 
Veteran's preexisting injury increased in severity during 
service.  There being no evidence to rebut the presumption, the 
Board concludes that the service connection for a current left 
shoulder disability, diagnosed as tendonitis (ruptured biceps 
tendon) and degenerative changes, is in order.


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


